200.450 through a "conspiracy" to commit murder or by aiding or abetting
                his codefendant to commit murder. Reading the plain language of the
                indictment, we conclude that petitioner's argument lacks merit and that
                the indictment is not deficient. Because petitioner has not demonstrated
                that the district court manifestly abused its discretion or exceeded its
                jurisdiction by denying petitioner's motion to dismiss, see NRS 34.160;
                NRS 34.320; Round Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601, 603-04,
                637 P.2d 534, 536 (1981), we
                           ORDER the petition DENIED.'



                                                  I
                                                                    J.



                                                                                      J.
                                                        Saitta




                cc: Hon. Kathleen E. Delaney, District Judge
                     Gordon Silver
                     Clark County District Attorney
                     Attorney General/Carson City




                      'We deny petitioner's emergency motion for a stay of the district
                court proceedings filed on March 7, 2013.


SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A